DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “shelf life of over a period of 8 weeks…” renders the claim indefinite since it is unclear the limitation means the shelf life is greater than 8 weeks, or up to 8 weeks. The rejection can be overcome by clarifying the phrase “of over”.
Claims 5, 7 and 15-18 are rejected by virtue of their dependence on a rejected base claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior does not teach, suggest, or render obvious a food product having the composition of claim 1.
Noort teaches a method of reducing sodium content of bread by incorporating encapsulated salt (abstract), comprising forming doughs having various amounts of salt (1-2 wt% of flour), each amount providing encapsulated salts having varying diameter, mixing flour, water, and the respective salts to form the dough, forming dough pieces, baking the pieces into bread, slicing the bread, and packaging (page 3 section 2.3; page 5 section 3.1).
Jackson teaches a method for making bread having texture, color and flavor keeping qualities over an extended period of time (column 2 lines 3-5 and 34-35), comprising mixing flour, water, and salt particles to form a dough (column 2 lines 44-49; 
However, the encapsulated particles of Noort are not dissolved in the dough as claimed (last paragraph of page 5; section 2.3), and therefore cannot have the dissolution rate to have dissolved salt in the dough as recited in claim 1.
Additionally, Jackson suggests the use of coarse salt allows for about 4 times as much salt to be added to the dough for palatability (column 3 lines 60-69). This is the opposite of the claimed invention, which aims to minimize the amount of salt used while retaining a substantially same saltiness perception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792